COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SCOTT A. PROTZMAN, M.D., EL PASO              §
 ORTHOPAEDIC SURGERY GROUP,
 P.A., AND FRED UTTER, CRNA,                   §               No. 08-15-00281-CV

                  Appellants,                  §                  Appeal from the

 v.                                            §                448th District Court

 MARIA T. GURROLA, INDIVIDUALLY                §             of El Paso County, Texas
 AND ON BEHALF OF ALL
 WRONGFUL DEATH BENEFICIARIES,                 §              (TC# 2014-DCV-3560)
 AND AS REPRESENTATIVE OF THE
 ESTATE OF OSCAR GURROLA,                      §
 DECEASED,
                                               §
                  Appellee.
                                       JUDGMENT

        The Court has considered this cause on the record and concludes there was error in the
part of the judgment as to the expert’s report regarding Fred Utter, CRNA’s alleged breach of the
standard of care. We therefore reverse that part of the order of the court below and remand the
cause for further proceedings, in accordance with this Court’s opinion. The remainder of the
judgment is affirmed.
        We further order that Appellants, and their sureties, if any, see TEX.R.APP.P. 43.5, and
Appellee each pay one half (1/2) the costs of this appeal. This decision shall be certified below
for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.

                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.